 


109 HR 2595 IH: Fair Land Transfer Compensation Act
U.S. House of Representatives
2005-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2595 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2005 
Ms. Norton introduced the following bill; which was referred to the Committee on Government Reform, and in addition to the Committee on Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To authorize the Administrator of General Services and the Secretary of the Interior to convey certain Federal property to the District of Columbia to increase the District’s taxable property base as compensation for a structural fiscal imbalance caused by Federal mandates. 
 
 
1.Short titleThis Act may be cited as the Fair Land Transfer Compensation Act.  
2.FindingsCongress finds the following: 
(1)This Act is based on— 
(A)the findings of a report prepared by the Government Accountability Office (referred to in this section as the GAO) in May 2003, that found that the District of Columbia has a structural fiscal imbalance caused by Federal mandates; and 
(B)a bill, the District of Columbia Fair Federal Compensation Act of 2005, as introduced in this Congress, that authorizes Federal compensation for this structural imbalance. 
(2)The GAO found that the District’s structural imbalance is the difference between the costs to the District of providing an average level of services and the District’s total revenue capacity. 
(3)In addition to the 2003 GAO study, two other studies (McKinsey, March 2002, and Brookings, October 2002), also have determined that the District of Columbia has a substantial structural fiscal imbalance. 
(4)The District’s structural fiscal imbalance, is exclusively Federal in origin and beyond the ability of the District government to correct through improved management or other means. 
(5)The cost to the District of providing an average level of services significantly exceeds— 
(A)the national average, as well as the average of all 50 States for providing such services; and 
(B)the District’s capacity to raise the necessary revenue. 
(6)The gap between the cost for average services and tax revenue raised in the District is an annual structural imbalance of between $470,000,000 and $1,100,000,000. 
(7)The causes of the District’s fiscal imbalance, in part, are— 
(A)the costs to the District of providing services to the Federal Government; 
(B)the tax exempt status of more than 40 percent of real property in the District, which is either owned or specifically exempted by the Federal Government; and 
(C)the District’s responsibility for the cost of several State functions such as special education, although the District is a city without the broad tax base of a State. 
(8)The District, to cover the cost of the structural fiscal imbalance, assumes unique burdens that inhibit economic and population stability and growth, including— 
(A)a tax burden that ranks among the highest in the country; 
(B)the highest debt service in the country among all of the State and local jurisdictions; and 
(C)the inability to make major capital improvements and investments in schools, roads, and other necessary facilities. 
(9)According to the GAO, the options available to address the structural imbalance are— 
(A)to expand the District’s tax base; 
(B)to provide additional Federal financial support to the District; and 
(C)to increase the role of the Federal Government in helping the District maintain fiscal balance. 
(10)The land transfers authorized in this Act would create a significantly new revenue stream that would be equivalent to a partial payment to the District for the annual structural imbalance provided for in the District of Columbia Fair Federal Compensation Act of 2005, as introduced in this Congress.  
3.PurposeThe purpose of this Act is to provide an efficient mechanism for the conveyance of Federal property to the District of Columbia in order to decrease the structural imbalance by increasing the District’s taxable property base and opportunities by the District to pursue economic development. 
4.Conveyance of Reservation 13 to District of Columbia 
(a)In generalSubject to the requirements of this Act, the Administrator of General Services shall convey to the District of Columbia, without consideration, all right, title, and interest of the United States in and to United States Reservation 13, the property consisting of 65.73 acres of land in the District of Columbia bounded by Independence Avenue Southeast on the north; 19th Street Southeast on the west; G Street Southeast on the south; and United States Reservation 343 on the east.  
(b)AppraisalThe Administrator, in consultation with the District of Columbia, shall— 
(1)not later than 30 days after the date of enactment of this Act, conduct an appraisal of the property described in subsection (a) based on fair market value; and 
(2)not later than 180 days after the appraisal is completed, transmit to Congress a report containing— 
(A)the results of the appraisal, including an estimate of all financial benefits to be generated on an annual basis to the District of Columbia; and 
(B)an assessment of the impact the conveyance will have in reducing the structural financial imbalance of the District.   
5.Conveyance of Poplar Point to District of columbia 
(a)In GeneralSubject to the requirements of this Act, the Secretary of the Interior shall convey to the District of Columbia, without consideration, all right, title, and interest of the United States in and to Poplar Point, Anacostia Park, the property in the District of Columbia bounded by the Anacostia River on the west; the Weeks Memorial Bridge on the north; the Anacostia Freeway on the east; and Howard Road and the Frederick Douglas Bridge on the south. 
(b)AppraisalThe Secretary, in consultation with the District of Columbia, shall— 
(1)not later than 30 days after the date of enactment of this Act, conduct an appraisal of the property described in subsection (a), including any improvements thereto, based on fair market value; and 
(2)not later than 180 days after the appraisal is completed, transmit to Congress a report containing— 
(A)the results of the appraisal, including an estimate of all benefits to be generated on an annual basis to the District of Columbia; and 
(B)an assessment of the impact the conveyance will have in reducing the structural financial imbalance of the District. 
6.Limitations on conveyances 
(a)In generalA conveyance under section 4 or 5 shall contain the covenants required by section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620). 
(b)Limitation on liabilityThe United States shall not be liable or responsible pursuant to subsection (a) for any additional remedial action— 
(1)with respect to hazardous substances not existing on the property as of the date of conveyance, unless the presence of such hazardous substances on the property was caused by the United States; or 
(2)caused, required, or arising out of actions of the District of Columbia or any of the District’s agents, contractors, or assigns.  
 
